NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                       901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                       CORPUS CHRISTI, TEXAS 78401
                                                                       361-888-0416 (TEL)
JUSTICES
                                                                       361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                       HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                       ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA               Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                       EDINBURG, TEXAS 78539
                                                                       956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ           Thirteenth District of Texas             956-318-2403 (FAX)

                                                                       www.txcourts.gov/13thcoa

                                       October 27, 2015

      Hon. Carlos Escobar                       Hon. Juan M. Pequeno Jr.
      Escobar Law Firm                          2300 W. Pike, Suite 300
      2415 N. 10th Street                       Weslaco, TX 78596
      McAllen, TX 78501                         * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Hon. Lance Alan Kirby
      Jones, Galligan, Key & Lozano
      2300 West Pike Boulevard, Suite 300
      P. O. Drawer 1247
      Weslaco, TX 78599-1247
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00484-CV
      Tr.Ct.No. 2015-DCL-04747
      Style:    Lone Star National Bank v. Betancourt Holdings, LLC and Elite Rehab
                Services


           Appellee’s motion to withdraw attorneys (Hon. Mark Sparks and Hon. Michael A.
      Downey) in the above cause was this day GRANTED by this Court.

                                            Very truly yours,


                                            Dorian E. Ramirez, Clerk

      DER:ch